      Case 1:20-cv-04014-PAE-SN Document 36 Filed 04/22/21 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



April 22, 2021


Via ECF
Hon. Sarah Netburn
United States Magistrate Judge
United States District Court for
 the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 219

Re:      De La Rosa v. Soho Centrale, LLC and Tiffany & Co., No. 20-cv-4014-PAE-SN

Dear Judge Netburn:

We represent defendant Tiffany and Company (“Tiffany”) in the above-referenced action. We
write jointly with counsel for Plaintiff Dedra De La Rosa (“Plaintiff”) and co-defendant SoHo
Centrale, LLC (“SoHo Centrale”) to advise the Court that the parties have agreed to mediate this
matter with mediator Amanda Fugazy. Accordingly, counsel for the parties respectfully request
that the Court stay this matter for a period of 60 days to permit the parties to engage in the
mediation process. The parties propose to submit a status letter to the Court at the conclusion of
the 60-day period if the mediation is unsuccessful to propose new deadlines for the close of
discovery and to submit pre-motion letters for summary judgement to Judge Engelmayer.

We thank the Court in advance for its consideration of these requests.

Respectfully submitted,

/s/ Michael F. Fleming

Michael F. Fleming

Cc: All Counsel of Record (via ECF)




                                                  Morgan, Lewis & Bockius    LLP

                                                  101 Park Avenue
                                                  New York, NY 10178-0060           +1.212.309.6000
                                                  United States                     +1.212.309.6001
